ON APPELLANT’S MOTION FOR REHEARING
DAVIDSON, Judge.
Appellant insists that the bill of exception prepared by the trial court reflects error.
From this bill of exception it appears that the appellant sought, upon cross-examination of the injured party, to show 'that he had at one time been charged in a justice court with felony theft.
The trial court certifies that the complaint was dismissed for the want of sufficient evidence, and the charge was never presented to the grand jury.
The charge, having been dismissed in the justice court and not having resulted in an indictment, was not the subject of proof, even for impeachment purposes. 45 Tex. Jur., Witnesses, Sec. 246, p. 108; Norton v. State, 120 Tex. Cr. R. 557, 47 S. W. *3892d 610; Brown v. State, 105 Tex. Cr. R. 605, 289 S.W. 386; Bridges v. State, 99 Tex. Cr. R. 627, 271 S. W. 87.
The action of the trial court in sustaining the state’s objection to proof of such fact was proper.
The motion for rehearing is overruled.
Opinion approved by the court.